Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “AGREEMENT”) is made and entered into on August 1
___, 2017 by and between Ms. Crystal Lijie Chen (the “EXECUTIVE”) and Consumer
Capital Group, Inc. (the “COMPANY”).

 

WHEREAS, the Company previously hired the Executive as the Chief Financial
Officer of the Company, and the Executive commenced employment with the Company
as Chief Financial Officer, as of August 1___, 2017 (the “EFFECTIVE DATE”).

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
memorialize the terms and conditions of the Executive’s employment with the
Company.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
representations contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Article I.      Employment; Responsibilities; Compensation

 

Section 1.01 Employment. Subject to ARTICLE 3, the Company hereby agrees to
employ Executive and Executive hereby agrees to be employed by the Company, in
accordance with this Agreement, for the period commencing as of the Effective
Date and ending on the 3rd anniversary of the Effective Date (“INITIAL TERM”);
provided, however, that beginning on the day immediately preceding the 3rd
anniversary of the Effective Date of this Agreement and on the day immediately
preceding each anniversary of this Agreement thereafter, the Initial Term shall
automatically be extended one additional year unless either party gives written
notice to the other party 60 days prior to the next anniversary of this
Agreement that it or he, as applicable, does not wish to extend this Agreement.
Executive’s continued employment after the expiration of the Initial Term shall
be in accordance with and governed by this Agreement, unless modified by the
parties to this Agreement in writing. For purposes of this Agreement the Initial
Term and any extended term shall be referred to as the “TERM”.

 

Section 1.02 Responsibilities; Loyalty

 

(a)       Subject to the terms of this Agreement, Executive is employed in the
position of Chief Financial Officer of the Company, and shall perform the
functions and responsibilities of that position. Additional or different duties
may be assigned by the Company from time to time. Executive’s position, job
descriptions, duties and responsibilities maybe modified from time to time in
the sole discretion of the Company.

 

(b)       Executive shall devote Executive’s professional time, attention and
energies to the performance of Executive’s work. Executive agrees to comply with
all policies of the Company, if any, in effect from time to time, and to comply
with all laws, rules and regulations, including those applicable to the Company.

 



 1 

 

 

Section 1.03 Compensation. As consideration for the services and covenants
described in this Agreement, the Company agrees to compensate Executive in the
following manner:

 

(a)       The Company will pay Executive an annualized base salary of $36,000
plus stock of 32,800 shares per year (“BASE SALARY”), as may be increased from
time to time by action of the Board of Directors of the Company (or any
committees or delegees thereof) (the “BOARD”).

 

(b)       Executive shall be entitled to four weeks of paid vacation per year.

 

(c)       Executive shall be eligible for employee benefits including holidays,
leaves of absence, health insurance, dental insurance, 401(k) plan
participation, etc., if any, available to employees of the Company generally, in
accordance with any policies, procedures or benefit plans adopted by the Company
from time to time during the existence of this Agreement. Executive’s rights or
those of Executive’s dependents under any such benefits policies or plans shall
be governed solely by the terms of such policies or plans.

 

(d)       Executive shall also be entitled to any other compensation as the
Company shall determine from time to time.

 

(e)       The Company reserves to itself, or its designated administrators,
exclusive authority and discretion to determine all issues of eligibility,
interpretation and administration of any Company benefit plan or policy. The
Company’s employee benefits, and policies related thereto, are subject to
termination, modification or limitation at the Company’s sole discretion.

 

(f)       Payment of all compensation to Executive shall be made in accordance
with the terms of this Agreement, applicable state or federal law, and
applicable Company policies in effect from time to time, including normal
payroll practices, and shall be subject to all applicable withholdings and
taxes.

 

Section 1.04 Business Expenses. The Company shall reimburse Executive for all
business expenses that are reasonable and necessary and incurred by Executive
while performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require.

 

Article II.      Confidential Information; Post-Employment Obligations; Company
Property

 

Section 2.01 Company Property. As used in this Article II, the term the
“Company” refers to the Company and each of its direct and indirect
subsidiaries. All written materials, records, data and other documents relating
to Company business, products or services prepared or possessed by Executive
during Executive’s employment by the Company are the Company’s property. All
information, ideas, concepts, improvements, discoveries and inventions that are
conceived, made, developed or acquired by Executive individually or in
conjunction with others during Executive’s employment (whether during business
hours and whether on Company’s premises or otherwise) that relate to Company
business, products or services are the Company’s sole and exclusive property.
All memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps and all other documents, data or
materials of any type embodying such information, ideas, concepts, improvements,
discoveries and inventions are Company property. At the termination of
Executive’s employment with the Company for any reason, Executive shall return
all of the Company’s documents, data or other Company property to the Company.

 



 2 

 

 

Section 2.02 Confidential Information; Non-Disclosure.

 

(a)       Executive acknowledges that the business of the Company is highly
competitive and that the Company will provide Executive with access to
Confidential Information. Executive acknowledges that this Confidential
Information constitutes a valuable, special and unique asset used by the Company
in its business to obtain a competitive advantage over competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Executive agrees that Executive will not,
at any time during or after Executive’s employment with the Company, make any
unauthorized disclosure of any Confidential Information of the Company, or make
any use thereof, except in the carrying out of Executive’s employment
responsibilities to the Company. Executive also agrees to preserve and protect
the confidentiality of third party Confidential Information to the same extent,
and on the same basis, as the Company’s Confidential Information.

 

(b)       For purposes hereof, “CONFIDENTIAL INFORMATION” includes all
non-public information regarding the Company’s business operations and methods,
existing and proposed investments and investment strategies, seismic, well-log
and other geologic and oil and gas operating and exploratory data, financial
performance, compensation arrangements and amounts (whether relating to the
Company or to any of its employees), contractual relationships, business
partners and relationships (including customers and suppliers), strategies,
business plans and other confidential information that is used in the operation,
technology and business dealings of the Company, regardless of the medium in
which any of the foregoing information is contained, so long as such information
is actually confidential and proprietary to the Company.

 

Section 2.03 Non-Competition Obligations.

 

(a)       Executive acknowledges and agrees that as an employee and
representative of the Company, Executive will be responsible for building and
maintaining business relationships and goodwill with current and future
operating partners, investors, partners and prospects on a personal level.
Executive acknowledges and agrees that this responsibility creates a special
relationship of trust and confidence between the Company, Executive and these
persons or entities. Executive also acknowledges that this creates a high risk
and opportunity for Executive to misappropriate these relationships and the
goodwill existing between the Company and such persons. Executive acknowledges
and agrees that it is fair and reasonable for the Company to take steps to
protect itself from the risk of such misappropriation.

 

(b)       Executive acknowledges and agrees that, in exchange for his agreement
in SECTION 2.03(c) below, he will receive substantial, valuable consideration
from the Company upon the execution of this Agreement and during the course of
this Agreement, including, (i) Confidential Information and access to
Confidential Information, (ii) compensation and other benefits and (c) access to
the Company’s prospects.

 



 3 

 

 

(c)       During the Non-Compete Term and provided that the Company has made all
severance payments provided for herein (to the extent applicable), Executive
will not, directly or indirectly, provide the same or substantially the same
services that he provides to the Company to any Business Enterprise in the
Market Area (as defined below) without prior written consent, which will not be
unreasonably withheld. This includes working as an agent, consultant, employee,
officer, director, partner or independent contractor or being a shareholder,
member, joint venturer or equity owner in, any such Business Enterprise;
PROVIDED, HOWEVER, that the foregoing shall not restrict Executive from holding
up to 5% of the voting power or equity of one or more Business Enterprises.

 

(d)       For purposes of hereof:

 

(i)       “BUSINESS ENTERPRISE” means any corporation, partnership, limited
liability company, sole proprietorship, joint venture or other business
association or entity (other than the Company) engaged in the business of
publishing national and regional publications and development of technology that
serves the needs of online and print publishers and their advertisers in the
Market Area;

 

(ii)       “MARKET AREA” means: (1) New York County, New York, and (3) any
geographic area in which the Company is conducting any material amount
publishing or development of technology during the Term, and for which he has
material responsibilities or about which he has material Confidential
Information; and

 

(iii)       “NON-COMPETE TERM” means in the case of termination for any reason,
the period from the Effective Date to the date ending 2 years following the date
of termination.

 

Section 2.04 Non-Solicitation of Executives. During the Non-Compete Term,
Executive will not, either directly or indirectly, call on, solicit or induce
any other executive or officer of the Company or its affiliates with whom
Executive had contact, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation; PROVIDED, HOWEVER, that with
respect to soliciting any executive or officer whose employment was terminated
by the Company or its affiliates, or general solicitations for employment not
targeted at current officers or employees of the Company or its affiliates, the
foregoing restriction shall not apply.

 

Article III.      Termination of Employment

 

Section 3.01 Termination of Employment.

 

(a)       Executive’s employment with the Company shall be terminated (i)
immediately upon the death of Executive without further action by the Company,
(ii) upon Executive’s Permanent Disability without further action by the
Company, (iii) by the Company for Cause, (iv) by Executive without Good Reason,
(v) by the Company without Cause or by Executive for Good Reason, including by
the Company without Cause or by Executive for Good Reason within 12 months
following a Change of Control, provided that, in the case of clause (v), the
terminating party must give at least 30 days’ advance written notice of such
termination. For purposes of this ARTICLE III, “date of termination” means the
date of Executive’s death, the date of Executive’s Permanent Disability, or the
date of Executive’s separation from service with the Company, as applicable.

 



 4 

 

 

(b)       For purposes hereof:

 

(i)       “CAUSE” shall include (A) continued failure by Executive to perform
substantially Executive’s duties and responsibilities (other than a failure
resulting from Permanent Disability) that is materially injurious to the Company
and that remains uncorrected for 10 days after receipt of appropriate written
notice from the Board; (B) engagement in willful, reckless or grossly negligent
misconduct that is materially injurious to Company or any of its affiliates,
monetarily or otherwise; (C) except as provided by (D), the indictment of
Executive with a crime involving moral turpitude or a felony; (D) the indictment
of Executive for an act of criminal fraud, misappropriation or personal
dishonesty; or (E) a material breach by Executive of any provision of this
Agreement that is materially injurious to the Company and that remains
uncorrected for 10 days following written notice of such breach by the Company
to Executive identifying the provision of this Agreement that Company determined
has been breached. For purposes of (C) and (D), if the criminal charge is
subsequently dismissed with prejudice or the Executive is acquitted at trial or
on appeal then the Executive will be deemed to have been terminated without
Cause.

 

(ii)        “CHANGE OF CONTROL” means the occurrence of any one or more of the
following events that occurs after the Effective Date:

 

1)       Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “EXCHANGE ACT”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or

 

2)       The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (B) a sale or other disposition of all or
substantially all of the assets of the Company, or (C) a liquidation or
dissolution of the Company.

 

(iii)       “GOOD REASON” shall mean one or more of the following conditions
arising not more than six months before Executive’s termination date without
Executive’s consent: (A) a material breach by the Company of any provision of
this Agreement; (B) assignment by the Board or a duly authorized committee
thereof to Executive of any duties that materially and adversely alter the
nature or status of Executive’s position, job descriptions, duties, title or
responsibilities from those of a President and Chief Executive Officer, or
eligibility for Company compensation plans; (C) requirement by the Company for
Executive to relocate to a primary place of business which is more than [50]
miles away from the Executive’s primary place of business as of the Effective
Date of this Agreement; or (D) a material reduction in Executive’s Base Salary
in effect at the relevant time. Notwithstanding anything herein to the contrary,
Good Reason will exist only if Executive provides notice to the Company of the
existence of the condition otherwise constituting Good Reason within 90 days of
the initial existence of the condition, and the Company fails to remedy the
condition on or before the 30th day following its receipt of such notice.

 



 5 

 

 

(iv)        “PERMANENT DISABILITY” shall mean Executive’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. Executive
will be deemed permanently disabled if determined to be totally disabled by the
Social Security Administration or if determined to be disabled in accordance
with a disability insurance program that applies a definition of disability that
complies with the requirements of this paragraph.

 

(c)       If Executive’s employment is terminated under any of the foregoing
circumstances, all future compensation to which Executive is otherwise entitled
and all future benefits for which Executive is eligible, other than those
already earned but which is unpaid, shall cease and terminate as of the date of
termination, except as specifically provided in this ARTICLE III.

 

Article IV.      Miscellaneous

 

Section 4.01 Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission.

 

Section 4.02 Severability and Reformation. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable. Moreover, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

Section 4.03 Assignment. This Agreement shall be binding upon and inure to the
benefit of the heirs and legal representatives of Executive and the permitted
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise), if such
successor expressly agrees to assume the obligations of the Company hereunder.

 



 6 

 

 

Section 4.04 Amendment. This Agreement may be amended only by writing signed by
Executive and by the Company.

 

Section 4.05 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE
TO RULES RELATING TO CONFLICTS OF LAW.

 

Section 4.06 Jurisdiction. Each of the parties hereto hereby irrevocably
consents and submits to the exclusive jurisdiction of the state and federal
courts located in NEW YORK in connection with any proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby and waives
any objection to venue in NEW YORK. In addition, each of the parties hereto
hereby waives trial by jury in connection with any claim or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.

 

Section 4.07 Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes in all respects any prior or other agreement or understanding,
written or oral, between the Company or any affiliate of the Company and
Executive with respect to such subject matter, including the Employment
Agreement.

 

Section 4.08 Counterparts; No Electronic Signatures. This Agreement may be
executed in two or more counterparts, each of which will be deemed an original.
For purposes of determining whether a party has signed this Agreement or any
document contemplated hereby or any amendment or waiver hereof, only a
handwritten signature on a paper document or a facsimile transmission of a
handwritten original signature will constitute a signature, notwithstanding any
law relating to or enabling the creation, execution or delivery of any contract
or signature by electronic means.

 

Section 4.09 Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.”

 

[signature page follows]

 



 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above:

 

  Consumer Capital Group, Inc.         /s/ Jianmin Gao   Name:  Mr. Jianmin Gao
  Title: Chairman & CEO         Executive         /s/ Crystal Lijie Chen   Ms.
Crystal Lijie Chen

 

 

8



 

 